Citation Nr: 0409717	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  94-02 647	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for hypertension.
 
2.  Entitlement to service connection for pelvic inflammatory 
disease (a gynecological condition).
 
3.  Entitlement to service connection for a stomach disorder.
 
4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Delaware Volunteer Legal Services, 
Inc.

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from October 1979 to October 
1982.  She also had additional service on both active duty for 
training (ACTDUTRA) and inactive duty training (INACTDUTRA) at 
various times from October 1982 to August 1987 with the Army 
Reserves and Army National Guard.
 
The veteran appealed to the Board of Veterans' Appeals (Board) 
from April 1992, July 1992, and October 1992 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied her claims for service connection for hypertension, a 
stomach disorder, depression, and pelvic inflammatory disease.

The Board remanded the case to the RO in April 1996 for further 
development and consideration.
 
In July 1998, the veteran requested a Travel Board hearing, but 
she withdrew her request in July 2001.

As the issues of entitlement to service connection for 
hypertension and a gynecological condition are not inextricably 
intertwined with the other issues on appeal, a decision will be 
rendered concerning these claims.  Whereas, unfortunately, the 
claims for a stomach disorder and an acquired psychiatric 
disorder, inclusive of PTSD, will be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part concerning these 
claims.



FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence needed 
to support her claims for service connection for hypertension and 
a gynecological condition, and of whose responsibility-hers or 
VA's, it is for obtaining this supporting evidence, and all 
evidence relevant to these claims has been obtained. 

2.  The evidence does not establish the presence of hypertension 
in service or until many years after service, nor does it 
establish the condition is otherwise related to service in any 
way.

3.  The evidence also does not establish the presence of 
endometriosis in service or until many years after service, nor 
does it establish the condition is otherwise related to service or 
to the pelvic inflammatory disease diagnosed in service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated during service and 
may not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  A current gynecological condition was not incurred or 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, during the pendency of this appeal, the VCAA 
was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
It since has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The Board will assume for the 
purpose of this decision that the liberalizing provisions of the 
VCAA and the implementing regulations, to include the notice and 
duty to assist provisions, are applicable to the issues on appeal.  
See Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

The Act and the implementing regulations eliminated the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
this decision is incorrect as it applies to cases, as here, where 
the initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.  

In the present case, regarding the issues of service connection 
for hypertension and a gynecological condition, a substantially 
complete application was received in April 1992 (hypertension) and 
September 1992 (gynecological condition).  Thereafter, in rating 
decisions dated in April 1992, July 1992, and October 1992 these 
claims were denied.  The Board, in an April 1996 decision, 
remanded the claims to the RO for further development and 
consideration.  In November 2002, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims, as well as what information and evidence 
must be submitted by her, what information and evidence will be 
obtained by VA, and the need for her to submit any evidence in her 
possession pertaining to her claims.  The RO denied the claims on 
the merits in a January 2004 supplemental statement of the case 
(SSOC), which again informed her of the evidence and information 
necessary to substantiate her claims, the information and evidence 
that she should submit personally, and the assistance that VA 
would provide in obtaining evidence and information in support of 
her claims-if identified.  38 U.S.C.A. § 5103(a); see also Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying her 
claims, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
of VA can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be 
non-prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the AOJ 
provide a pre-initial adjudication notice.  The only way the AOJ 
could provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of disagreement 
and substantive appeal that were filed by the appellant to perfect 
the appeal to the Board.  This would be an absurd result and, as 
such, it is not a reasonable construction of section 5103(a).  
There is no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(2004) (There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
at 421-22.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after a 
decision of either the AOJ or the Board becomes final that a 
claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in November 2002 was not given 
prior to the first AOJ adjudication of her claim, the notice was 
provided by the AOJ (i.e., RO) prior to the transfer and 
recertification of her case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After notice was provided, the case was 
readjudicated and an SSOC sent to her.  She has been provided with 
every opportunity to submit evidence and argument in support of 
her claims, and to respond to VA notices. 

The Court's decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  But see VA General Counsel (OGC) Opinion Prec. 1-
2004 (Feb. 24, 2004) (§ 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim; the fourth element of the 
VCAA notice cited in Pelegrini is mere dictum).

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Such notification has been 
accomplished in this case, therefore, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds 
that the passage of the VCAA and implementing regulations, and 
issuance of applicable Court precedent, does not prevent the Board 
from rendering a decision at this time on the issues of service 
connection for hypertension and a gynecological condition since 
all notification and development needed to render a fair decision 
on these issues has been accomplished.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Where the veteran has been fully notified and is aware of the type 
of evidence required to substantiate the claims, and where there 
has been extensive factual development of the case indicating that 
no additional assistance would aid in further developing the 
claims, no further development pursuant to the VCAA is required.  
Wensch v. Principi, 15 Vet. App. 362 (2001), citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (The Secretary is not required 
to provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.").  
Accordingly, the Board will proceed with adjudication of the 
claims for hypertension and a gynecological condition.

To establish service connection for a claimed disability the facts 
must demonstrate that a disease or injury resulting in this 
disability was incurred in active service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. §§ 1131; 38 
C.F.R. § 3.303.  The term "active service" includes active duty 
(AD), any period of ACTDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of INACTDUTRA 
during which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a),(c), and (d). 


Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection also may be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Certain conditions, including hypertension, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.

The veteran's service medical records (SMRs) indicate that she 
complained of heavy menses in June 1980.  The diagnosis was 
hypermenorrhea.  In April 1981, she was diagnosed with menstrual 
discomfort.  She was hospitalized for pelvic inflammatory disease 
in June 1981.  In August 1981, she was diagnosed with premenstrual 
congestion.  In July 1982, a blood pressure reading of 120/92 was 
reported.  Her blood pressure was monitored for 5 days.  The 
highest systolic blood pressure reading was 115, and the highest 
diastolic blood pressure reading was 88.  A gynecological 
examination conducted in October 1982 was normal.  Her military 
separation examination in September 1982 was normal, unremarkable 
for evidence of the conditions at issue; her blood pressure was 
126/70.

A June 1983 examination noted questionable fibroid and 
questionable salpingitis.  An examination in May 1985 for 
enlistment in the Army Reserves was normal for the conditions at 
issue.  The veteran's blood pressure was 112/66.  

Private medical records note that, in 1987, the veteran underwent 
a mastectomy for cancer of her right breast.  

A VA examination was conducted in May 1992.  The veteran was 
diagnosed with high blood pressure and recurrent pelvic pain, 
cause unknown, and referred for further clinical evaluation and 
workup.  A June 1992 VA progress note indicates she had labile 
high blood pressure.  She also complained of pain in her pelvic 
area since service.  A gynecological examination was normal.  She 
was diagnosed with acute onset of midline lower abdominal pain, 
not related to menses or gastrointestinal condition.  An 
ultrasound of her pelvis in July 1992 was normal.

Private medical records show that a laparoscopy with laser 
vaporization of endometriotic implants and fibroid was conducted 
in February 1993.  

A VA hypertension examination was conducted in May 1996.  The 
examiner stated that he was instructed to

conduct all studies and furnish opinion if high blood pressure, 
pelvic inflammatory disease, stomach disorder and psychiatric 
disorder are attributable to service.  Sometimes the opinions 
requested of the medical examiners by Adjudication are strange and 
impossible to give.  The only thing that any examiner can say 
about this veteran's medical disorders is that they were first 
manifested in the service but their causes are unknown.  These 
disorders could have occurred whether or not the veteran ever 
served in the military and to be asked whether or not military 
service was the cause of all these disorders is ridiculous.  In 
any case, during her military service the veteran was not at all 
hypertensive.  There is one reading of a blood pressure of 120/90 
followed by a five day blood pressure monitor which showed 
completely normal blood pressures as are all the other blood 
pressures noted in her military medical records.  The veteran does 
have a family history of high blood pressure but she was not known 
to be hypertensive until some years after her military service.  

The examiner also noted the veteran was on medication for high 
blood pressure.  Her blood pressure was 120/70 at the time of 
examination.  The diagnosis was high blood pressure-treated.  
There was no diagnosis of a gynecological condition.  

A VA gynecological examination was conducted in May 1996.  A 
history of right mastectomy was noted.  The diagnosis was pelvic 
pain and uterine fibroids.  

In an addendum to the May 1996 VA gynecological examination, the 
examiner noted the veteran was treated for pelvic inflammatory 
disease in service in June 1981 and since then had complained of 
dysmenorrhea.  The examiner diagnosed dysmenorrhea, possibly 
secondary to endometriosis, and requested that the veteran submit 
her private medical reports.  After reviewing the private records, 
the examiner stated the veteran's dysmenorrhea was consistent with 
endometriosis.

Another VA gynecological examination was conducted in July 1998.  
The examiner stated the veteran had pelvic inflammatory disease in 
service, was subsequently diagnosed with endometriosis in 1993, 
and that these two conditions are totally separate from each 
other.  

The veteran contends that her currently diagnosed hypertension and 
gynecological condition were initially manifested in service, as 
evidenced by her being monitored for hypertension for 5 days and 
her being hospitalized for pelvic inflammatory disease.

While it is indeed true the veteran was treated for elevated blood 
pressure and pelvic inflammatory disease while in the military, 
the cause of these conditions, both then and now, has not been 
attributed to her service in the armed forces.  And this is a 
fundamental component of service connection, medical causation 
relating the conditions at issue to service as opposed to any 
number of other possible factors.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability . . 
.").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The medical evidence of record fails to establish the veteran's 
hypertension or current gynecological condition was incurred 
during her active military service, or that hypertension was 
manifested to a compensable degree of at least 10 percent within 
one year of her separation from active service in October 1982.  
And none of her objective clinical treatment and evaluation 
records contains any medical opinion suggesting any sort of 
possible causal relationship or nexus between her hypertension or 
current gynecological condition and her active military service 
generally.  In addition, neither her current hypertension nor 
gynecological condition (endometriosis) was diagnosed until many 
years following her discharge from service, without evidence of 
continuity of symptomatology during the interim.  See Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).

As indicated above, the opinions by the VA medical examiners that 
reviewed the facts and circumstances of this case ultimately 
conclude the veteran's hypertension originated many years after 
service and that her current endometriosis is not in any way 
related to her pelvic inflammatory disease treated in service.  
There is no countervailing medical evidence suggesting otherwise, 
to refute the opinions of these doctors.  As a layperson, the 
veteran does not have the necessary medical training and/or 
expertise to refute these unfavorable medical opinions, herself.  
.  See generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The May 1996 VA examiner offered a chilling perspective of just 
how difficult it is to decide these types of claims.  He 
essentially concluded that it is simply impossible to make this 
determination regarding etiology.  And while acknowledging the 
veteran was treated for elevated blood pressure and pelvic 
inflammatory disease while in service, the VA examiner also stated 
the causes of these conditions are unknown; that these disorders 
could have occurred whether or not she ever served in the 
military; and that, insofar as her hypertension in particular, 
this was not actually diagnosed in service despite a 5-day blood 
pressure monitoring, so she was not at all hypertensive.  An 
isolated elevated blood pressure reading is not, in and of itself, 
tantamount to a diagnosis of hypertension, which implies 
persistently elevated blood pressure readings.  And this was not 
the situation during the veteran's ongoing 5-day blood pressure 
monitoring in service.  So the net consequence of this opinion, 
and the others too addressing the merits of her case, is that 
there simply is insufficient medical evidence supporting her 
claims because the evidence either is entirely unfavorable or very 
equivocal-meaning the conditions at issue are, even best case 
scenario, only "possibly" related to her service in the military.

While an accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite etiology 
or obvious etiology, a doctor's opinion phrased in terms of "may 
or may not" is an insufficient basis for an award of service 
connection..  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Winsett v. West, 11 Vet. App. 420, 424 (1998).  And the holdings 
in these cases take into account the doctrine of reasonable doubt.  
See, too, 38 C.F.R. § 3.102.

Accordingly, in light of the absence of any such evidence 
suggestive of a link between the currently diagnosed hypertension 
or gynecological condition and service, the Board finds that the 
preponderance of the evidence is against the veteran's claims, 
meaning there is no reasonable doubt to resolve in her favor 
concerning this.  See Alemany, 9 Vet. App. at 519.



ORDER

The claim for service connection for hypertension is denied.

The claim for service connection for a gynecological condition, 
including pelvic inflammatory disease, is denied.  


REMAND

"In a claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide the 
claim."  38 C.F.R. § 3.159(c)(4)(i).  

The examinations pertaining to the veteran's acquired psychiatric 
disorder, inclusive of PTSD, and her stomach disorder are 
inadequate as they do not answer the question of whether she has a 
current psychiatric disorder and stomach disorder related to 
service.  

In addition, the present claim for PTSD involves contentions of a 
sexual assault.  In these types of cases, it is not unusual for 
there to be an absence of service records documenting the events 
of which the veteran complains.  See, e.g., Patton v. West, 12 
Vet. App. 272, 281 (1999).  

The RO has obtained the veteran's service personnel and 
administrative records.  The RO also has attempted to place the 
putative perpetrator of the assault and a witness with negative 
results.  However, in light of the need to remand the psychiatric 
disorder claim, regardless, the veteran should be provided another 
opportunity to submit any evidence she may have concerning the 
alleged incident in service.  


Accordingly, this case is REMANDED to the RO for the following 
development and consideration:

1.  The RO should contact the veteran to obtain the information 
necessary to acquire her complete clinical records pertaining to 
any treatment or evaluation for a stomach disorder or psychiatric 
disorder, the records of which are not currently on file.

2.  The RO should also request that the veteran submit statements 
from any confidants, such as family members, roommates, fellow 
service members, or clergy, who she may have discussed the alleged 
sexual assault with while in service.  

3.  Review the claims file and ensure that all notification and 
development action required by the VCAA is completed.  In 
particular, the RO should ensure that the notification 
requirements and development procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and in 38 C.F.R. § 3.159 (2002) are 
fully complied with and satisfied.

After the veteran and her representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), they 
should be given the opportunity to respond.

4.  Schedule the veteran for a VA examination to determine the 
nature and extent of her stomach condition.  All diagnostic 
studies and tests needed to make this determination should be 
conducted.  The claims folder should be made available to the 
examiner prior to the examination.  The examiner should:

a)  provide a thorough description of any stomach disorder found.  

b)  If any stomach disorder is diagnosed, is there a 50 percent or 
greater possibility that the disorder had its onset during or is 
in any way causally related to service?

If the examiner is unable to answer, with a reasonable degree of 
certainty, any question posed herein, he or she should so 
indicate.  

5.  Also schedule the veteran for a VA examination by a physician 
with appropriate expertise to determine the nature and etiology of 
all her psychiatric disabilities.  All diagnostic studies and 
testing needed to make this determination should be conducted.  
The examiner should be asked to integrate the previous psychiatric 
findings and diagnoses with the current findings to obtain a true 
picture of the veteran's psychiatric status.  And to facilitate 
this, the claims folder should be made available to and reviewed 
by the examiner.  Based on a review of the records contained in 
the claims folder and the examination results, the examiner is 
asked to answer the following questions:

a)  Does the veteran satisfy the DSM-IV criteria for a diagnosis 
of PTSD?

b)  If a diagnosis of PTSD is deemed appropriate, is there a 50 
percent or greater possibility that the disorder had its onset 
during or is in any way causally related to service?

c)  If PTSD is diagnosed, the examiner should identify the 
elements supporting the diagnosis, to include the supporting 
stressors.  If PTSD is not diagnosed, the examiner should explain 
why the veteran does not meet the criteria for this diagnosis.  

d)  Has the veteran developed a psychiatric disorder other than 
PTSD?  If so, state the diagnosis or diagnoses.

e)  If the examiner finds that the veteran has developed a 
psychiatric disorder other than PTSD, is there a 50 percent or 
greater possibility that such disorder had its onset during 
service or is in any way causally related to service?

The rationale for each opinion expressed must be fully explained.

6.  Then readjudicate the veteran's claims for a stomach disorder 
and a psychiatric disorder-inclusive of PTSD based on an alleged 
sexual assault, in light of any additional evidence obtained.  If 
these claims remain denied, send her and her representative a 
supplemental statement of the case (SSOC) and give them time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no action 
until she is further informed.  The purpose of this REMAND is to 
obtain further development and ensure due process of law.  No 
inference should be drawn regarding the final disposition of the 
claim as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



